DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 4, 9, 11, 12, 19, and 20, for example see claim 1, line 3, the claims recite a BMID information indicates a multicast channel to which the data packet belongs.  However, BMID information is set through a preset mapping table, wherein the preset mapping table is used for indicating a corresponding relationship between multicast route information and the BMID information, see page 5 of the specification.  The BMID information is described on page 11 of the specification, as a range of values, but it does not explicitly refer to a multicast channel to which the data packet belongs because the BMID is a value that is utilized in a mapping table to determine the multicast route information.  The BMID information does not indicate a multicast channel to which the data packet belongs but instead is a range of values which is then used in a mapping table to determine the multicast route.  Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention.  Appropriate clarification and correction is required.
Regarding claims 4, 19, and 20, for example see claim 4, lines 2-4, the claims recite a CNMT indicates a multimedia service flow and local-decap Bit Position (BP) information of the local node for each Next Next Hop (NNH), on which a pop-up operation is not required to be executed, of an adjacent node.  However, the CNMT as described in Figure 8 includes adjacency, BMID, and LDBitMask.  Information from the CNMT is utilized to indicate such information as recited, but the CNMT as disclosed only includes information as disclosed in Figure 8.  Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed, had possession of the claimed invention.  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 9, and 11-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijnands et al. (US 2015/0078377 A1), hereinafter referred to as D1, in further view of Zhao et al. (US 9832031 B2), hereinafter referred to as D3.
Regarding claims 1, 9, 11, and 12, D1 discloses bit indexed explicit replication, which comprises:
setting Bit Index Explicit Replication (BIER) Multicast Identifier (BMID) information of a data packet (Referring to Figures 3-6, At 602, the BIER-enabled node receives a multicast data packet, equivalent to a packet set with a BIER BMID. In response to receiving the multicast data packet, the BIER-enabled node determines, at 604, whether the multicast data packet includes a bit mask (equivalent to a BMID). The BIER-enabled node can examine the multicast data packet header for a flag, label, or other information indicating that the multicast data packet should be forwarded using BIER. If such information is found, the BIER-enabled node concludes that the multicast data packet includes a bit mask. If the multicast data packet does not include a bit mask, the BIER-enabled node performs alternative processing, at 606. In one embodiment, alternative processing involves dropping the multicast data packet, or forwarding the multicast data packet using a protocol other than BIER.  See paragraphs 0078-0081.); and
sending the BMID information to a Bit-Forwarding Ingress Router (BFIR) (Referring to Figures 4-6, At 618, the BIER-enabled node forwards the multicast data packet to the neighbor corresponding to the BFT entry, neighbors correspond to ingress and egress routers. At 620, the BIER-enabled node determines whether additional entries remain in the BFT, if so, the method returns to 610, and the next entry in the BFT is selected.  See paragraphs 0078-0081.)
D1 does not disclose wherein a BMID information indicates a multicast channel to which the data packet belongs.
D3 teaches the BFIR is configured to compute an MRP ID (BMID information) and to insert the MRP ID into the BIER header. Each multicast group (*, G) is mapped to an MRP ID (indicates a multicast channel to which the data packet belongs). Some multicast groups may be mapped to the same MRP ID, for example, when a bit string is aggregated. Each BFR is configured to maintain a BRCT that comprises a BIER flow identifier (e.g., MRP ID) and a BIER replication NBR list. A BFR is configured to compute the replication path based on the bit string and a BIER next-hop routing table and to generate a replication NBR list that corresponds with a BFIR ID and a MRP ID. The replication NBR list is saved as an entry in the BRCT. The BRCT is programmed into the data plane and is used to forward packets. In an embodiment, the BIER domain is configured to employ a separate control plane and a data plane. Data packets with a bit string (e.g., a packet with no multicast payload) may be used as control plane packets. Control plane packets may be used to generate a BRCT for forwarding other data packets.  See column 4, line 2 to line 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the MRP ID of D3 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to reduce BIER packet inspection and modification time for data packets resulting in improved BIER packet processing performance.

Regarding claims 2 and 15, the primary reference further teaches determining a data packet which is to enter a BIER-Traffic Engineering (BIER-TE) network, and encapsulating the BMID information in a first field of a BIER header of the data (Referring to Figures 3-6, At 602, the BIER-enabled node receives a multicast data packet. In response to receiving the multicast data packet, the BIER-enabled node determines, at 604, whether the multicast data packet includes a bit mask, equivalent to determining a data packet which is to enter a BIER-TE network. The BIER-enabled node can examine the multicast data packet header for a flag, label, or other information indicating that the multicast data packet should be forwarded using BIER, establishing the encapsulation in a first field of a BIER header of the data. If such information is found, the BIER-enabled node concludes that the multicast data packet includes a bit mask.  See paragraphs 0078-0081.)

Regarding claims 3 and 18, the primary reference further teaches sending the BMID information to the BFIR when sending multicast forwarding information of the data packet (Referring to Figures 4-6, At 618, the BIER-enabled node forwards the multicast data packet to the neighbor corresponding to the BFT entry, neighbors correspond to ingress and egress routers. At 620, the BIER-enabled node determines whether additional entries remain in the BFT, if so, the method returns to 610, and the next entry in the BFT is selected.  See paragraphs 0078-0081.)

Regarding claims 13 and 16, the primary reference further teaches wherein the first field comprises one of: a field with a length of 20_bits added after BFIR-id field, an entropy field, and a Differentiated Service Code Point (DSCP) field (Referring to Figures 3-6, At 602, the BIER-enabled node can examine the multicast data packet header for a flag, label, or other information, equivalent to an entropy field, indicating that the multicast data packet should be forwarded using BIER. If such information is found, the BIER-enabled node concludes that the multicast data packet includes a bit mask.  See paragraphs 0078-0081.)

Regarding claims 14 and 17, the primary reference further teaches setting the BMID information through a preset mapping table, wherein the preset mapping table is used for indicating a corresponding relationship between multicast route information and the BMID information (Note, the limitation “is used for” is an intended-use limitation and is not given patentable weight.  The claim limitation should be amended to recite a positive recitation.  Referring to Figures 4-6, accessing the bit mask involves identifying an encapsulation protocol, and locating the bit mask in the multicast data packet based on the encapsulation protocol type. At 610, the BIER-enabled node selects an entry in the BIER-enabled node's BFT. In one example, the first entry in the BFT is selected and the BIER-enabled node performs an in-order traversal of the BFT (preset mapping table).  See paragraphs 0078-0081.)

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xie (US 11258698 B2) - establishing, by a head node device, a first tunnel; generating a first entry; obtaining bit string information of a first multicast stream, where the bit string information includes an identifier of a tail node device that the first multicast stream is expected to reach; determining whether first bit string map information includes the identifier, in the bit string information, of the tail node device that the first multicast stream is expected to reach; and forwarding, by the head node device, the first multicast stream to a first intermediate node device through the first tunnel when the head node device determines that the first bit string map information includes the identifier in the bit string information, of the tail node device that the first multicast stream is expected to reach.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462